Title: From George Washington to Robert Dinwiddie, 29 April 1757
From: Washington, George
To: Dinwiddie, Robert



To The Honble Governor DinwiddieHonble Sir,
Williamsburgh: Friday morning, the 29th April, 1757.

I make use of this as a less troublesome, the most effectual, and (I think) most expeditious method of recommending certain matters relative to the Regiment, &c. to your Honors notice—and to begin:
The act of Assembly which subjected the Virginia troops to Martial Law, is now expired: and when in force, was altogether ineffectual for the purpose. It is I think quite obvious, that we can prepare no Law more fit than that provided by Act of Parliament, as a military code for the government of our Troops.
We now have, and are likely to get a goodly number of Indians. I would therefore humbly recommend, that a judicious

person acquainted with their customs, be appointed to the care of them: To conduct them agreeably to your Honors direction, or to the Orders which he may receive from the Commanding Officer—To make it his business to see that they are well supplied with provisions, and commit no waste of them—To provide them with such necessaries as they may stand in need of, and are allowed by the Country—To keep regular accompts of all expences occuring, &c.
It can not be supposed that this Duty (which will fully employ, to execute it [as it] shou’d be, the time of any one person) ought to fall upon the Commanding Officer; whose other engagements will render it absolutely impossible for him to pay so much attention to it, as the service requires. And if they are neglected the consequences will be bad. The paying a person for this extraordinary duty, will, in the end, be an advantage to the Country. A good many Goods shou’d be provided for this purpose, and that immediately. There are many Masters of Servants yet unpaid, who are very anxious to receive their valuation.
I shou’d be glad if there cou’d be a way pointed out to do it; as the owners look to me for the money.
The choice of good men to complete the Regiment is really a matter of great importance—We received (because necessity obliged us) many Drafts last year, who were unfit for any sort of Duty and who were rather an expence than service to the Country. The Officers hearing that their numbers are to be reduced, are very desirous of knowing who are to go out.
Some other method to pay for Deserters besides that prescribed by act of Assembly, is absolutely necessary. It is also necessary that some expedient shou’d be used to bring the commonalty acquainted with the consequences of harbouring and buying clothes and arms from Deserters &c.
Not to confine the Troops to our own frontiers and defensive measures only. By this means we put it into the power of the enemy, to use advantages as they offer. Last year we cou’d not without transgressing the Law, move out of the Colony.
Paying Soldiers in small Bills is an intolerable grievance. It wou’d add to the credit of the Service, and be a strong inducement for numbers to enlist—were the Assembly to make some regular provision for the maimed & wounded Soldiers, who shall be disabled in the Countrys service. It is an uncertain tedious

and expensive way for each individual, after he is rendred unfit to serve, to come down and petition the Assembly for subsistance.
The commissarys office has, for a long time, been under very bad direction thro’ Mr Walkers uncertainty of continuing—It wants much to be regulated.
The Garrison which, by the Council at Philadelphia, is to be fixed at Enocks’s plantation, in order to secure a communication with Fort Cumberland—will be a manifest disadvantage to the Country; as it can answer no other purpose: and will be attended with the ill consequence of leaving exposed the old road to Fort Cumberland; which also is the road to our Settlers on the South-Branch, betwixt whom and the Inhabitants about Fort Loudoun, are not any persons living, save those at the Forts which we have built and garrisoned for securing the said communication. Were the men who are appointed to Enocks’s divided, and one part put at Edwards’s, and the other (which shou’d be the largest) at Pearsalls; it wou’d be of infinitely more service to Virginia, and still keep open a communication with Fort Cumberland: But not in so direct a course; nor cou’d the road this way, pass by the Fort at Cresaps.
When my opinion was asked concerning a place to build on between Fort Loudoun and that at Cresaps; I was obliged to say Enocks’s, because there was no other place more suitable than Enocks on that road; and to that road I was confined. But, at the same time, I mentioned the other road as answering the two ends of securing the communication with Fort Cumberland and the inhabitants of the Branch. And asked Lord Loudoun in a particular manner, whether the Troops were to be confined to the places specified? His answer was, “no: because” (says he) “that might defeat our intentions. The places now fixed upon are only nominated as passes which appear to be of the most importance; but the Troops will be removed to this place or that as occasion may require”—which was my motive for saying no more on the disadvantages that might arise from building a Garrison at Enocks’s: A full and discretionary power being thereby left in the commanding Officer to post them here or there, as the good of the Service, and change of circumstances, in his judgment, might require. I therefore beg leave to offer this matter to yours Honors consideration, in time; as it may

and doubtless will be attended with very bad consequences to this Colony, to secure the direct road that leads to Fort Cumberland only: & neglect the security of the other which is now become of much more comparative importance to the Settlers.
I also beg leave to observe here; that the Fort at the Upper Tract, notwithstanding it is more in the Indian pass of the mountains, is too high up; since numbers of the Inhabitants from those parts, if I am rightly informed, are lately moved down about Harness’s, and a place called Butter-milk Fort; which renders it necessary to place the troops, or at least a principal part of them, there also; to protect the Inhabitants in sowing and gathering their Crops, &c.
It is a hardship upon the Regiment, I think, to be denied a Chaplain.
Establishing the Militia upon a good footing is a matter of very great moment. Under this present regulation they are of very little service, upon any emergency—and very expensive! The rates of Soldiers diet when marching th[r]o’ the Country, or upon recruiting parties, ought to be settled: As also the Bounty-money allowed the Officers to recruit with; in case the Country compleats the Regiment by Enlistment. The officers complain heavily of their losses in the recruiting service. Their allowance is much inferior to that of the British Officers; while their Duty and fatigue are equally hard, if not more so.
I doubt not but your Honor will, when you settle with Governor Sharpe, about the provisions at Fort Cumberland consider that the carriage of them up, &c. shou’d be added to the first cost—If we only receive the like quantity at Fort Loudoun, the Country will sustain a considerable loss; as the cariage &c. is almost if not quite as much as the first cost of the provisions.
I have, in the preceding pages, mentioned every thing that occurs to me relative to the service in general: and must now beg leave to know, as there are new regulations making in respect to the strength and establishment of the Regiment; upon what terms your Honor purposes to continue me, and what may be my certain Dependance?
The Speaker informs me that the Country Committee have determined no longer to be concerned in disposing of the public money; nor have any thing more to do with settling accompts &c.—and that the House have committed or intend

to commit the care of it to Your Honors management—The Speaker farther informs me, that he has made your Honor acquainted with the allowance the Country have made me; vizt 30/ per day, pay, and two per cent commissions for examining, settling and paying off accompts; and that you seemed to think it high. I flatter myself, Sir, that your Honor will not differ in opinion from the whole country in this particular. For the committee first gave it, and the Assembly afterwards allowed it, as a recompence for my services, and the extraordinary trouble and confinement I shou’d meet with in the prosecution of such complicated Duties, as the nature of this service wou’d oblige me to engage in. I also hope, that your Honor will not, after the repeated assurances given of your good inclination to better my Command, render it worse, by taking away the only perquisite I have; and the only thing that enables me to support the expence which unavoidably attends my Table, and removing about from place to place on our frontiers; where every kind of necessaries is accompanied with incredible expence, from the distresses which exist there. I am your Honors most obedient Hble Servant,

G:W.

